Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains a multiplicity of patentably distinct species as set forth below.  The figures referenced below are from the original specification of the instant application.
This application contains claims directed to the following patentably distinct species:
Group A: Dummy Patterns
Species A1: dummy patterns without solder balls and without a buffer layer, as shown in Figs. 3 and 4.
Subspecies A1(i): dummy patterns having similar shapes, as shown in Figs. 1, 5, and 6.
Subspecies A1(ii): dummy patterns having differing shapes, as shown in Fig. 7.
Species A2: dummy patterns without solder balls and with a buffer layer, as shown in Figs. 8 and 9.
Subspecies A2(i): dummy patterns having similar shapes, as shown in Figs. 1, 5, and 6.
Subspecies A2(ii): dummy patterns having differing shapes, as shown in Fig. 7.
Species A3: dummy patterns with solder balls exposed from underfill and without a buffer layer, as shown in Figs. 10 and 11.
Subspecies A3(i): dummy patterns having similar shapes, as shown in Figs. 1, 5, and 6.
Subspecies A3(ii): dummy patterns having differing shapes, as shown in Fig. 7.
Species A4: dummy patterns with solder balls fully covered by underfill and without a buffer layer, as shown in Figs. 12 and 13.
Subspecies A4(i): dummy patterns having similar shapes, as shown in Figs. 1, 5, and 6.
Subspecies A4(ii): dummy patterns having differing shapes, as shown in Fig. 7.
Group B: Molding
Species B1: a package with molding as shown in Fig. 14.
Species B2: a package without molding, as shown in Fig. 15.
Group C: Chip Arrangement
Species C1: the chip arrangement reading on Fig. 16.
Species C2: the chip arrangement reading on Fig. 17.
Species C3: the chip arrangement reading on Fig. 18.

Electing a species for examination would require that the applicants specify the dummy patterns, the molding, and the chip arrangement.  The following are examples of how a species may be identified and elected for examination.  This is not an exhaustive list of examples.
Example #1:
The species with dummy patterns reading on figure 3, the dummy patterns having similar shapes reading on figure 1, with molding reading on figure 14, and the chip arrangement reading on figure 17 [i.e. species A1(i), B1, and C2].
Example #2:
The species with dummy patterns reading on figure 3, the dummy patterns having differing shapes reading on figure 7, with molding reading on figure 15, and the chip arrangement reading on figure 18 [i.e. species A1(ii), B2, and C3].

The species are independent or distinct because, as the figures and sections of the specification show, they have mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species require different fields of search (for example, searching different classes/subclasses or electronic resources or employing different search queries);
the prior art applicable to one species would not likely be applicable to the other species;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817